Citation Nr: 0313111	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for lumbar spine 
disability.

2.	Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1982 to September 
1985 and from May 1986 to April 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
additional medical evidence has been obtained as a result and 
is of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it appears that the proper course would be to return 
the case to the RO so that it may review the additional 
evidence as a preliminary matter.  However, in view of the 
following favorable determination, there is no prejudice to 
the veteran as a result of the Board undertaking appellate 
review at this time. 


FINDINGS OF FACT

1.	Lumbar spine degenerative joint disease is related to the 
veteran's active duty service.

2.	Left knee patellar tendonitis is related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for 
lumbar spine degenerative joint disease have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.	The criteria for entitlement to service connection for 
left knee patellar tendonitis have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, in the instant case the Board need not 
determine whether all notice and assistance provisions of 
VCAA have been followed since there is no resulting prejudice 
to the veteran as a result of any failure under VCAA in light 
of the following favorable decision as to both issues on 
appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Lumbar Spine

Initially the Board notes that the veteran's service medical 
records show several instances of complaint of back pain in 
1989 stemming from an assault.

The record shows that the veteran underwent a VA examination 
in April 1998.  The veteran reported having low back pain 
since an injury in 1989.  He related having episodic 
aggravated low back discomfort with treatment evaluation 
primarily by the hospital and culminating in nonsteroidal 
anti-inflammatory medications with limited duty, recurrent.  
He reported having chronic and recurrent low back discomfort 
after prolonged periods of sitting.  Upon physical 
examination, there was increased paravertebral muscle tone 
but no subjective discomfort or guarding with palpation at 
L1-2-3-4, right equal to left.  There was no tenderness or 
guarding/withdrawal with palpation of the posterior 
sacroiliac joints.  His range of motion was as follows:  
sitting, straight leg raises 90 to 0 degrees without 
subjective discomfort; passive range of motion, lying supine 
with straight leg raising negative bilaterally; flexion 
preserved 0 to 95 degrees; backward extension preserved 0 to 
35 degrees; symmetrical and intact rotation 0 to 35 degrees.  
The examiner's diagnosis was lumbosacral strain.

The veteran underwent an additional VA examination in July 
2001.  The veteran reported getting hit by a baseball bat in 
1989 and having back spasms which have been getting worse.  
He reported having problems bending, lifting, and climbing 
which prevented him from doing his job duties.  Upon physical 
examination, the veteran demonstrated lumbar spine flexion to 
70 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  There were obvious back 
muscle spasms when he bent beyond 65 degrees.  Straight leg 
raises were only to 50 degrees on both sides.  The lower back 
pain did not radiate to the lower extremities, but there was 
tenderness of the sacrolumbar and lower lumbar areas.  The 
examiner's diagnosis was low back pain and degenerative disc 
disease/degenerative joint disease L4-5 and early 
degenerative joint disease L2-3, worse than in 1998.

The veteran underwent another VA examination in April 2003.  
The veteran denied any injury to his back either prior or 
subsequent to his active duty service.  He once again 
reported injuring his back in service.  The veteran stated 
that he had daily lower back pain, primarily on the right 
side.  He estimated the pain's intensity as being 5 out of 
10.  He indicated that his pain increased to 9 out of 10 with 
repetitive work such as lifting or turning or after long 
walks.  He also reported that his back pain increases and he 
experiences stiffness in cold weather.  He indicated that 
sitting for long periods in the same position brings on lower 
back pain.  The examiner noted that the veteran had to change 
his seating position frequently because of pain.

Upon physical examination, the physician noted that the 
veteran walked without a limp at a normal gait speed.  The 
examiner noted tenderness in the mid and lower lumbar back in 
the midline as well as in the right paraspinous muscles and 
in the right buttock.  The examiner noted increased muscle 
tone of the right lumbar paraspinous muscles, but no trigger 
points or spasms.  The veteran's range of motion was as 
follows:  flexion to 95 degrees, extension to 30 degrees, 
lateral flexion to 40 degrees to the right and the left, and 
rotation to 85 degrees to both the left and right.  The 
examiner noted the loss of five degrees of extension and 
right lateral flexion due to pain.  The examiner's diagnosis 
was lumbar spine degenerative joint disease. 

In the examiner's opinion, the veteran's lumbar back 
condition started in service when he was assaulted with a 
baseball bat in September 1989.  The examiner's opinion was 
that it was at least as likely as not that the veteran's 
current lower lumbar back condition was etiologically related 
to the veteran's active duty service.

In sum, the medical evidence of record shows that the veteran 
currently has a lower back disability, described as lumbar 
spine degenerative joint disease.  The April 2003 VA examiner 
relates this current disability to the veteran's September 
1989 in-service back injury.  There are no contrary opinions 
of record.  Thus, the Board finds that service connection for 
lumbar spine degenerative joint disease is warranted.

Left Knee

Initially the Board notes that the veteran's service medical 
records show several instances of complaint of left knee pain 
in service, especially in 1983 and 1989.

The record shows that the veteran underwent a VA examination 
in April 1998.  The veteran reported having a left knee 
injury in service in 1983.  The veteran complained of 
residuals of this injury manifested as transitory, episodic 
recurrent discomfort of the knee joint lines described as 
"burning pain."  The physician thoroughly examined the 
veteran, noting range of motion, negative Lachmann's and 
McMurray's tests, lack of laxity, lack of edema and lack of 
tenderness.  The examiner did note left greater than right 
subpatellar crepitus with flexion, extension and auscultation 
and a mild left-sided genu valgus deformity of the left knee.  
The examiner's diagnosis was historical left knee traumatic 
injury with hematoma - subjective complaints not supported by 
clinical findings.

The veteran underwent a subsequent VA examination in July 
2001.  The veteran reported that he injured his knee in 1983 
and that the injury caused a hematoma and pain which 
continued through service.  The veteran reported that his 
knees pops, cracks, stiffens up and goes out on him 
unexpectedly.  He reported that it has progressively worsened 
to the point where he can't bend or lift.  On physical 
examination, his left knee showed more crepitus than his 
right.  Left knee range of motion was 0 to 120 degrees 
without pain, beyond which he has pain.  Passive movement of 
the left knee was possible up to 135 degrees with a lot of 
pain.  The veteran could not squat.  Lachmann's test was 
negative and there was no laxity of the left knee.  There was 
tenderness over the ligaments and also over the tibial 
tubercle and on patellar pressure.  The physician's diagnosis 
was chondromalacia, early degenerative changes medially.

The veteran underwent an additional VA examination in April 
2003.  The examiner noted entries in the veteran's service 
medical records relating to his left knee in 1983, 1986 and 
1989.  The veteran denied any injury to his left knee either 
prior or subsequent to active duty service.  The veteran 
reported daily knee pain with no history of flare-ups.  He 
reported that his pain increases on kneeling or crouching and 
that he experiences stiffness in the morning.  The veteran 
also reported some swelling, weakness, catching and popping, 
but no locking.  Upon physical examination, the physician 
noted tenderness and swelling of the veteran's left knee, 
specifically in the area of the patellar tendon.  The 
examiner noted that the veteran had full range of motion of 
the left knee to 135 degrees with pain in the anterior near 
the patellar tendon with full flexion of the knee.  There was 
no effusion of the knee or laxity.  The examiner's diagnosis 
was left knee patellar tendonitis, with tenderness and 
swelling of the patellar tendon between the patella and the 
tibial tuberosity.  The examiner's opinion was that the onset 
of the veteran's left knee condition started in military 
service with the March 1983 injury.

In sum, the medical evidence of record shows that the veteran 
currently has a left knee disability, described as left knee 
patellar tendonitis.  The April 2003 VA examiner relates this 
current disability to the veteran's March 1983 in-service 
left knee injury.  There are no contrary opinions of record.  
Thus, the Board finds that service connection for left knee 
patellar tendonitis is warranted.


ORDER

Entitlement to service connection for lumbar spine 
degenerative joint disease is warranted.  Entitlement to 
service connection for left knee patellar tendonitis is 
warranted.  The appeal is granted to this extent.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

